                Case 3:20-cv-00720-MMD-CLB Document 12
                                                    13 Filed 02/02/21 Page 1 of 2



 1   KAMER ZUCKER ABBOTT
     Scott M. Abbott     #4500
 2   Nicole A. Martin    #13423
     3000 West Charleston Boulevard, Suite 3
 3   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
     Fax: (702) 259-8646
 4   sabbott@kzalaw.com
     nmartin@kzalaw.com
 5
     Attorneys for Defendant State of
 6   Nevada Ex. Rel. Board of Regents
     of Nevada System of Higher Education
 7
                                                        UNITED STATES DISTRICT COURT
 8
                                                                     DISTRICT OF NEVADA
 9
     CHRISTINE CASEY,                              )                                  Case No. 3:20-cv-00720-MMD-CLB
10                                                 )
                           Plaintiff,              )
11                                                 )
     vs.                                           )
                                                   )                                  STIPULATION AND REQUEST FOR
12   STATE OF NEVADA EX. REL. BOARD OF )                                              EXTENSION OF TIME FOR
     REGENTS OF NEVADA SYSTEM OF                   )                                  DEFENDANT STATE OF NEVADA
13   HIGHER EDUCATION, a state entity, Victor )
     Redding, an individual, Thomas Reilly, an     )                                  EX. REL. BOARD OF REGENTS OF
14   individual, Joseph Reynolds, an individual,   )                                  NEVADA SYSTEM OF HIGHER
     Crystal Abba, an individual, Dean Gould, an   )                                  EDUCATION TO RESPOND TO
15   individual, Zelam Bogale, an individual, DOES )                                  PLAINTIFF’S COMPLAINT
     1-50 inclusive, and ROE Corporations 1-50     )
     inclusive.                                    )                                  (First Request)
16                                                 )
                           Defendants.             )
17                                                 )

18                The Parties, by and through their respective counsel of record, stipulate and request that

     this Court extend the time for Defendant State of Nevada Ex. Rel. Board of Regents of Nevada
19
     System of Higher Education (hereinafter referred to as “NSHE”), to respond to Plaintiff’s
20
     Complaint, up to and including, Friday, March 5, 2021. In support of this Stipulation and
21
     Request, the parties state as follows:
22
                  1.           Plaintiff served Defendant NSHE with a copy of the Summons and Complaint on
23   January 13, 2021.                      The present deadline for NSHE to respond to Plaintiff’s Complaint is
24   Wednesday, February 3, 2021.



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                            Page 1 of 2
                Case 3:20-cv-00720-MMD-CLB Document 12
                                                    13 Filed 02/02/21 Page 2 of 2



 1                2.           At the present time, it is the undersigned counsel’s understanding that none of the

 2   individually-named parties have yet been served in this matter.

 3                3.           On January 27, 2021, Scott Abbott, counsel for NSHE, contacted Plaintiff’s

     counsel, Jenny Foley, to advise that his law firm was currently assessing potential joint
 4
     representation of the individually-named parties, along with its representation of NSHE, and
 5
     requested an extension of time to respond to the Complaint. Ms. Foley and Mr. Abbott agreed to
 6
     a 30-day extension of time for NSHE to respond to Plaintiff’s Complaint.
 7
                  4.           This is the first request for an extension of time for Defendant NSHE to respond to
 8   Plaintiff’s Complaint, and is not sought for any improper purpose or other reason of delay. This
 9   extension is sought only to secure sufficient time to assess whether all of the named Defendants

10   may be jointly represented in this matter and to gather information necessary to respond to

11   Plaintiff’s Complaint.

                  WHEREFORE, the parties respectfully request that Defendant NSHE be permitted an
12
     extension of time, up to and including March 5, 2021, to respond to Plaintiff’s Complaint.
13
                  DATED this 2nd day of February 2021.
14
                  HKM EMPLOYMENT ATTORNEYS LLP                                                   KAMER ZUCKER ABBOTT
15

16   By:           /s/ Jenny L. Foley                                                      By:    /s/ Scott M. Abbott
17                Jenny L. Foley      #9017                                                      Scott M. Abbott     #4500
                  1785 East Sahara Avenue, Suite 300                                             Nicole A. Martin    #13423
                  Las Vegas, Nevada 89104                                                        3000 West Charleston Blvd., Suite 3
18
                  Tel: (702) 805-8340                                                            Las Vegas, Nevada 89102-1990
19                Fax: (702) 625-3893                                                            Tel: (702) 259-8640
                                                                                                 Fax: (702) 259-8646
20
                  Attorney for Plaintiff                                                         Attorneys for Defendant NSHE
21
                                                                                      ORDER
22
                  IT IS SO ORDERED.
23
                          February 2, 2021
                  DATED: ____________                                                 __________________________________
24                                                                                    UNITED STATES MAGISTRATE JUDGE



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                      Page 2 of 2
